                      Case 1:19-cv-00810-RBW Document 6 Filed 03/29/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                    District of Columbia


 ELECTRONIC PRIVACY INFORMATION CENTER                         )
                             Plaintiff                         )
                                v.                             )      Case No.     19-cv-00810
    UNITED STATES DEPARTMENT OF JUSTICE                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          UNITED STATES DEPARTMENT OF JUSTICE                                                                          .


Date:          03/29/2019                                                              /s/Courtney D. Enlow
                                                                                         Attorney’s signature


                                                                              Courtney D. Enlow (NC Bar No. 46578)
                                                                                     Printed name and bar number
                                                                                       1100 L Street, NW
                                                                                      Washington, DC 20005


                                                                                               Address

                                                                                   courtney.d.enlow@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 616-8467
                                                                                          Telephone number

                                                                                          (202) 616-8470
                                                                                             FAX number
